Executive Grant of Clemency

DONALD J. TRUMP

President of the United States of America

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

BE IT KNOWN, THAT THIS DAy, i, DONALD J. TRUMP, PRESIDENT OF THE
UNITED STATES, PURSUANT TO MY POWERS UNDER ARTICLE II, SECTION 2,
CLAUSE 1, OF THE CONSTITUTION, HAVE GRANTED UNTO

PATRICK LEE SWISHER

A FULL AND UNCONDITIONAL PARDON

FOR HIS CONVICTION in the United States District Court for the Western District of
North Carolina on an information (Docket No. 3:02CR20) charging violations of Section 1001,
Title 18, and Section 7206(1), Title 26, United States Code, for which he was sentenced on
October 15, 2002, to 30 months’ imprisonment, two years’ supervised release, a $5,000 fine, and
a $200 special assessment.

I HEREBY DESIGNATE, direct, and empower the Acting Pardon Attorney, as my
representative, to sign a grant of clemency to the person named herein. The Acting Pardon
Attorney shall declare that her action is the act of the President, being performed at my direction.

IN TESTIMONY WHEREOF, | have hereunto caused this Pardon to be recorded with
the Department of Justice.

Done at the City of Washington in the
District of Columbia this Nineteenth day of
January in the year of our Lord Two
Thousand and Twenty-one and of the
Indepedflence of the United States the Two
Hundra@l and Forty-fifth.

     
     
 

 

DONALD J. TRUMP
PRESIDENT

  

Case 3:02-cr-00020-RLV Document 36 Filed 01/25/21 Page 1of1
